Title: To Thomas Jefferson from John O’Neill, 3 December 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 3rd Decer. 1805
                  
                  I hope you have received my last which deposited in the Post Office of this City on the evening of last Saturday had thought that Plan the most sure of reaching your hands. for altho, but a Child in matters of geat moment Still am a man in the knowledge that is necessary that is In knowing how art ful some men are whither they be Gentlemen or Servants as imployed in the service of great Personages. He must be a very vigilant public officer who is capable of attindg to the great multiplicity of important business which is to be attended to by the same, to, over, and above, be up to the designs &c of those imploy’d when I make this observation it is by no means pointed to the retinue of any particular Character. It certainly is the law of human Nature for individuals to have their Foibles; whims predilections and favourates in this life and whence it is that there are such great diversity of Opinions Pravalent. For if we were all unanimously in favor of the Republic, I mean in the  
                     sense of the word there would not be so much struggling in the Election for Delegates for either the State or general assembly of this Country.
                  I called yesterday agreeably to the Statement in the conclusion of number 2. but was informed that there Could be no letters left before your Excellency before late in the afternoon. I had therefore thought it the most advisable way to Pospone sending in the note before this morning. I trust that you will not conclude unfavourably of me in respect of what had been stated in the epistle in question as do assure you that it was not the effects or rather language of a man Possessd with unmanly prijudice to the prospects and interest of my fellow Creaturs God forbid—I’ll conclude this note by taking the liberty of again presenting to your recollection my situation but not without confidential hopes that you will not judge of me as the greater portion of those with whom I have been mixing for some considerable time. For it is not liberal for to Judge of men and objects from their external appearances, like is a bad mark. 
                  I have the honor to be Sir Your Excellencies mo
                  
                     Jno: O’Neill 
                     
                  
               